

Exhibit 10.2
CERNER CORPORATION 2011 OMNIBUS EQUITY INCENTIVE PLAN – PERFORMANCE-BASED RSU
AGREEMENT






(Continued from the "Notice of Grant of Award")


WHEREAS, the Compensation Committee of the Board of Directors or its duly
appointed subcommittee or authorized delegatee (the “Committee”) of Cerner
Corporation (“the Company”) has determined that Grantee (“Participant”) is
eligible to receive a Performance-Based Restricted Stock Unit ("RSU") Grant
under the Company’s 2011 Omnibus Equity Incentive Plan, as Amended & Restated
May 22, 2015 (the “Plan”), as so indicated in the Notice of Grant of Award,
which together with any RSU Award Agreement and this Performance Based RSU
Agreement, constitutes the “Agreement”;


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the parties hereto do
hereby agree as follows:


1.    Incorporation of the Plan. A copy of the Plan is incorporated herein by
reference and all the terms, conditions and provisions contained therein shall
be deemed to be contained in this Agreement.


2.    RSU Grant. Pursuant to the authorization of the Committee, and subject to
the terms, conditions and provisions contained in this Agreement and any other
specifically agreed to terms and conditions that may exist in any employment
agreement between Participant and the Company (which shall govern over this
Agreement), the Company hereby grants to Participant a Performance-Based RSU
Award (the “Award”) upon the Vesting of which Participant will be paid an
aggregate number of shares of Company Common Stock (the “Shares”) as set forth
in the Notice of Grant of Award. The date of grant of the Award (the “Grant
Date”) shall for all purposes be as set forth in the Notice of Grant of Award.


3.    Rights as a Shareholder. Participant shall have no right to receive actual
dividends or other distributions (if any) with respect to the RSUs; provided,
however, that if a dividend or other distribution (including, without
limitation, a stock dividend) shall be made on Shares, dividend equivalents
equal to the amount and type of property that otherwise would have been
transferred to Participant if each RSU was an actual Share shall be credited and
accumulated in a non-interest bearing Company bookkeeping account and shall be
subject to the same vesting schedule and other terms, conditions and
restrictions as the RSUs on which such dividend equivalents relate. In
connection with the payment of any dividend equivalents, the Company may deduct
any taxes or other amounts required by any governmental authority to be withheld
and paid over to such authority for the account of Participant. Participant
shall have no shareholder voting rights with respect to any RSUs unless and
until Shares are actually distributed in connection with the Vesting of the
RSUs. Notwithstanding anything to the contrary, prior to the date on which the
RSUs and any dividend equivalents received under Section 3 hereof (the
“Aggregate RSU Consideration”) Vest pursuant to Section 5, such Aggregate RSU
Consideration shall be subject to the restrictions on transferability contained
in Section 6 hereof.


4.    Custody and Delivery of Shares. Unless otherwise requested by Participant,
any Share issued pursuant to this Agreement in connection with the Vesting and
settlement of an RSU will be distributed in street name on or within 30 days
following the Vest Date and held in Participant’s account at Morgan Stanley or
other broker that the Company may choose (the “Broker”). Prior to the Vest Date,
the grant of the RSUs will be recorded in the Company’s books and records.
Company will reflect in its records the restrictions under which the Aggregate
RSU Consideration is held and will not allow distribution or transfer of any
Aggregate RSU Consideration prior to the date on which such Aggregate RSU
Consideration Vests pursuant to Section 5 below. Shares will be distributed only
on or after the RSU Vest Date, only if the requirements of Vesting set forth in
Section 5 are met and only if the Committee elects to settle the RSU by payment
of a Share. The Company will pay all original issue or transfer taxes and all
fees and expenses incident to the delivery of any Aggregate RSU Consideration
hereunder.


5.    Vesting and Forfeiture. Except as otherwise provided in the Plan, this
Agreement or any employment agreement between Participant and the Company (or
any subsidiary thereof), the Aggregate RSU Consideration subject to this Award
shall be distributed, become transferable and shall cease to be subject to
forfeiture (“Vest” or "Vesting") upon the achievement of the objective
performance goals set

forth in the Notice of Grant of Award, subject to the restrictions set forth in
the Notice of Grant of Award (the “Vest Date”) provided Participant remains an
employee (“associate”), consultant or advisor of the Company (or any subsidiary
thereof) from the Grant Date through the Vest Date. This Grant will expire, in
part or in whole as applicable, if achievement of the objective performance
goals as set forth in the Notice of Grant of Award is not completed by the Vest
Date. Should Participant’s employment or engagement terminate, for any reason,
then all Aggregate RSU Consideration that has not Vested as of such date of
termination shall immediately terminate and shall be forfeited to the Company.
In the event of a “Change of Control” as defined in the Plan: (i) 50% of
Participant’s outstanding Shares that have not yet Vested shall immediately Vest
(such 50% shall be comprised of 50% of each tranche of all unvested Shares with
different Vest dates); and, (ii) all remaining Shares shall continue to Vest
according to the current vesting schedule and terms of this Award, but should
Participant’s employment or engagement be terminated by the Company (or, as
applicable, any subsidiary thereof), other than for Cause, or should Participant
resign for Good Reason (as defined in Participant’s employment agreement with
the Company (or, as applicable, any subsidiary thereof) or in the Company’s then
current Severance Pay Plan), within twelve (12) months of the Change in Control,
all such remaining Shares shall Vest immediately. Notwithstanding the foregoing,
and except to the extent any contrary or overriding term would result in a
violation of Code Section 409A, to the extent that (i) the employment agreement
between Participant and the Company (or any subsidiary thereof) contains terms
and conditions relating to the Vesting or forfeiture of equity awards, including
the RSUs, and (ii) a provision in such employment agreement directly conflicts
with any provision in this Section 5, the terms and conditions set forth in such
employment agreement shall supersede and control.


6.    Non-Transferability of Award. Prior to the date on which any Aggregate RSU
Consideration Vests pursuant to Section 5 hereof, none of the RSUs nor any right
to receive a Share upon the settlement thereof, nor any other rights to receive
any Aggregate RSU Consideration, may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Any
such attempted sale, transfer, assignment, pledge, hypothecation or encumbrance,
or other disposition of such Aggregate RSU Consideration or any rights relating
thereto shall be null and void.


7.    Securities Laws. Participant hereby represents and covenants that if in
the future Participant decides to offer or dispose of any Shares obtained in
connection with the Vesting of an RSU, Participant will do so only in compliance
with this Agreement, the Securities Act of 1933, as amended, and all applicable
state securities laws. As a condition precedent to the delivery to Participant
of the Aggregate RSU Consideration, Participant shall comply with all
regulations and requirements of any regulatory authority having control or
supervision over the issuance of the Aggregate RSU Consideration and, in
connection therewith, shall execute any documents and make any representation
and warranty to the Company which the Committee shall in its sole discretion
deem necessary or advisable.


8. Withholding with Shares.  Unless specifically denied by the Committee,
Participant may elect to pay all amounts of tax withholding, or any part
thereof, by electing to have the Company withhold from the Shares otherwise
eligible to be issued in connection with the Vesting of an RSU from the same RSU
tranche a number of Shares having a value equal to the amount to be withheld
under federal, state or local law and in accordance with the Plan.  The value of
such Shares to be withheld by the Company shall be based on the Fair Market
Value of the Shares on the date that the amount of tax to be withheld is to be
determined (the "Tax Date"), as determined by the Committee.  Any election by
Participant to have such Shares withheld for this purpose will be subject to the
following restrictions: 
(a) All elections must be made prior to the Tax Date;
(b) All elections shall be irrevocable; and
(c) If Participant is an officer or director of the Company within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended ("Section 16"),
Participant must satisfy the requirements of Section 16 and any applicable rules
thereunder with respect to the use of Shares to satisfy such tax withholding
obligation.



9. Notices. Any notices or other communications required or allowed to be made
or given to the Company under the terms of this Agreement shall be addressed to
the Company in care of its President at its offices at 2800 Rockcreek Parkway,
North Kansas City, Missouri 64117, and any notice to be given to Participant
shall be addressed to Participant at the address in the Company’s records.
Either party hereto may from time-to-time change the address to which notices
are to be sent to such party by giving written notice of such change to the
other party. Any notice hereunder shall be deemed to have been duly given five
(5) business days after registered and deposited, postage and registry fee
prepaid, in a post office regularly maintained by the United States government.


10. Clawback. Participant acknowledges that the Award may be subject to certain
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (“Dodd-Frank”) that will require the Company to recover certain amounts of
incentive compensation paid to certain executive officers if the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company with any financial reporting requirements under any applicable
securities laws. By accepting this Award, Participant agrees and consents to any
forfeiture or required recovery or reimbursement obligations of the Company with
respect to any equity paid to Participant under this Agreement that is
forfeitable or recoverable by the Company pursuant to Dodd-Frank and in
accordance with any Company policies and procedures adopted by the Compensation
Committee in order to comply with Dodd Frank, even if such policies or
procedures are adopted after the grant date of this Award and as the same may be
amended from time to time.


11. Binding Effect and Assignment. This Agreement shall bind the parties hereto,
but shall not be assignable by Participant.


12. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Missouri.
This Agreement has been issued by the Company by its duly authorized
representatives and shall be effective as of the Grant Date as set forth in the
Notice of Grant of Award.
9.1.20 Version (Performance-Based RSU Agreement)